DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 13, 15-17, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUN et al. 20210225961.

    PNG
    media_image1.png
    708
    864
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    330
    733
    media_image2.png
    Greyscale

Regarding claim 1, fig. 4 of Sun discloses a stretchable display device, comprising: 
a lower substrate 3001 having thereon a display area (totality of 301 – see par [0071]) including a plurality of pixels (301s - all the pixels in the totality of pixels in the pixel units 301), a plurality of grip areas (all other areas outside of totality of 301s and buffer areas which are 3021), and buffer areas (3021 area) adjacent to the plurality of grip areas;
a plurality of pixel substrates 3004 disposed in the display area, each of the pixel substrates being spaced apart from each other and being independently disposed; 
at least one base substrate 3003 disposed in each of the plurality of grip areas; 
a plurality of first connection lines 303 (fig. 4A) disposed on each of the plurality of pixel substrates and extending between each of the plurality of pixel substrates (see fig. 4A) in the display area, the plurality of first connection lines 303 connecting the plurality of pixels formed on the plurality of pixel substrates; 
a plurality of second connection lines 304 disposed on the at least one base substrate 3003 and extending between the at least one base substrate to a second base substrate 3003 (see fig. 4A) in each of the plurality of grip areas; and 
a plurality of third connection lines (3051s/3052s) disposed on the lower substrate 3001 in the buffer area, the plurality of third connection lines connecting the plurality of first connection lines and the plurality of second connection lines, and having a ductile breaking rate higher than that of the plurality of first connection lines (this is necessary the case as 3051s/3052s are disposed in the elastically deformed part 3021 – see par [0072] and furthermore 3051s/3052s are thicker and wider and thus having a ductile breaking rate higher than that of the plurality of first connection lines which are thinner and not as wide).

Regarding claim 2, fig. 4A of Sun discloses wherein the plurality of first connection lines includes a first sub connection line (303 across the page) extending in a first direction and a second sub connection line 303 (up and down the page) extending in a second direction, the plurality of second connection lines (portion of 3004) includes a third sub connection line extending in the first direction and a fourth sub connection line (portion of 3004) extending in the second direction, the plurality of third connection lines includes a fifth sub connection line (another portion of 303 on 3004) extending in the first direction and a sixth sub connection line (another portion of 303 on 3004) extending in the second direction, the first sub connection line, the third sub connection line, and the fifth sub connection line are connected to each other, and the second sub connection line, the fourth sub connection line, and the sixth sub connection line are connected to each other.

Regarding claim 3, fig. 4B of Sun discloses further comprising: an insulating layer 3012 disposed between the third sub connection line and the fourth sub connection line in an overlapping area of the third sub connection line and the fourth sub connection line.

Regarding claim 4, fig. 4B of Sun discloses further comprising: an organic protection layer (organic light diode layer) which overlaps an overlapping area of the third sub connection line and the fourth sub connection line.

Regarding claim 10, fig. 4B of Sun discloses further comprising: at least one of a first rigid layer (composite layer from 3004 to 3013) disposed above the plurality of base substrates and a second rigid layer (3001/3002 combination) disposed below the plurality of base substrates-, wherein a degree of hardness of the first rigid layer and a degree of hardness of the second rigid layer are higher than a degree of hardness of the lower substrate (this is necessary the case from fig. 4B).

Regarding claim 11, fig. 4B discloses wherein each of a modulus (thickness modulus) of the first rigid layer and a modulus of the second rigid layer is higher than a modulus of the lower substrate.

Regarding claim 13, fig. 4B of Sun discloses wherein the one base substrate is disposed in each of the plurality of grip areas (see portion of 3003 outside dotted 301).

Regarding claim 15, fig. 4B of Sun discloses wherein an outer peripheral area adjacent to the display area is in the lower substrate, and an outer peripheral substrate 3002 which is larger than the pixel substrate is disposed in the outer peripheral area.

Regarding claim 16, fig. 4 of Sun discloses a stretchable display device, comprising: 
a lower substrate 3001 having thereon a display area 301 including a plurality of pixels, a plurality of grip areas 3021 (which grip on to 305 and vice versa), a plurality of buffer areas (areas between 3021s and 301s) which encloses each of the plurality of grip areas 3021s, and each of the plurality of grip 3021s areas in which a clamp (3051/3052 is clamp clamping onto 3053) is contacted; 
at least one base substrate 3053 which is disposed on the lower substrate 3001 in only each of the plurality of grip areas 3021 (see fig. 4A); and 
at least one rigid layer (composite layer of 3013/3012) which overlaps the at least one base substrate 3053.
wherein a degree of hardness of the at least one rigid layer is higher than a degree of hardness of the lower substrate 301 (this is necessary the case as fig. 4B shows 3013/3012 thickness than 3001).

Regarding claim 17, fig. 4B of Sun discloses wherein a modulus (thickness modulus) of the at least one rigid layer is higher than a modulus of the lower substrate.

Regarding claim 23, fig. 4B of Sun discloses wherein an outer peripheral area (side substrate surface area) which encloses the display area is further defined in the lower substrate, a pixel substrate in which the plurality of pixels is formed is disposed in the display area, and an outer peripheral substrate (outer surface of 3002) which is larger than the pixel substrate is disposed in the outer peripheral area.

Regarding claims 25 and 26, figs. 4A-4B discloses a stretchable display device, comprising: 
a lower substrate 3001 having thereon a display area 301s, a non-display area adjacent to the display area, and a grip area (top surface area of 3002 since 3002 is adhesive layer only on the overlapping part of 301s since it grip on to 3003); 
a plurality of pixels on the display area of the lower substrate; 
at least one base substrate 3003 on the lower substrate; and 
at least one rigid layer (3013/3012) on the lower substrate 3001;
a plurality of second connection lines 303 disposed in the grip area and including a third sub connection line 303 (x-direction) extending in a first direction and a fourth sub connection line 303 extending in a second direction (y-direction up and down the page); and 
an insulating layer 3012 disposed between the third sub connection line and the fourth sub connection line, wherein the grip area overlaps at least one of the display area and a part of the non- display area, and 
wherein in the grip area (top surface area of 3002), the at least one base substrate 3003 and the at least one rigid layer overlaps with the base substrate,
wherein the grip area overlaps only the display area.

Regarding claims 25 and 27, figs. 4A-4B discloses a stretchable display device, comprising: 
a lower substrate 3001 having thereon a display area 301s, a non-display area adjacent to the display area, and a grip area (top surface area of 3002 since 3002 is adhesive layer only on the non-overlapping part of 301s since it grip on to 3003); 
a plurality of pixels on the display area of the lower substrate; 
at least one base substrate 3003 on the lower substrate; and 
at least one rigid layer (3013/3012) on the lower substrate 3001;
a plurality of second connection lines 303 disposed in the grip area and including a third sub connection line 303 (x-direction) extending in a first direction and a fourth sub connection line 303 extending in a second direction (y-direction up and down the page); and 
an insulating layer 3012 disposed between the third sub connection line and the fourth sub connection line, wherein the grip area overlaps at least one of the display area and a part of the non- display area, and 
wherein in the grip area (top surface area of 3002), the at least one base substrate 3003 and the at least one rigid layer overlaps with the base substrate;
wherein the grip area overlaps only the non-display area.

Regarding claims 25 and 28, figs. 4A-4B discloses a stretchable display device, comprising: 
a lower substrate 3001 having thereon a display area 301s, a non-display area adjacent to the display area, and a grip area (the totality of top surface area of 3002 since 3002 is adhesive layer since it grip on to 3003); 
a plurality of pixels on the display area of the lower substrate; 
at least one base substrate 3003 on the lower substrate; and 
at least one rigid layer (3013/3012) on the lower substrate 3001;
a plurality of second connection lines 303 disposed in the grip area and including a third sub connection line 303 (x-direction) extending in a first direction and a fourth sub connection line 303 extending in a second direction (y-direction up and down the page); and 
an insulating layer 3012 disposed between the third sub connection line and the fourth sub connection line, wherein the grip area overlaps at least one of the display area and a part of the non- display area, and 
wherein in the grip area (top surface area of 3002), the at least one base substrate 3003 and the at least one rigid layer overlaps with the base substrate;
wherein the grip area overlaps only the non-display area;
wherein the grip area overlaps both the display area and the non-display area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding claim 12, Lee discloses claim 10, but does not disclose wherein each of the first rigid layer and the second rigid layer is formed of the same or substantially the same material as the lower substrate and each of a degree of polymerization of the first rigid layer, and a degree of polymerization of the second rigid layer is higher than a degree of polymerization of the lower substrate.
Applicant’s claim 12 does not distinguish over the Lee reference regardless of the process used to form the device because only the final product is relevant, not the process of making such as “is formed of the same or substantially the same material as the lower substrate and each of a degree of polymerization of the first rigid layer, and a degree of polymerization of the second rigid layer is higher than a degree of polymerization of the lower substrate”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 18, Lee discloses claim 16, but does not disclose wherein the at least one rigid layer is formed of the same or substantially the same material as the lower substrate, and a degree of polymerization of the at least one rigid layer is higher than a degree of polymerization of the lower substrate. 
Applicant’s claim 18 does not distinguish over the Lee reference regardless of the process used to form the device because only the final product is relevant, not the process of making such as “wherein the at least one rigid layer is formed of the same or substantially the same material as the lower substrate, and a degree of polymerization of the at least one rigid layer is higher than a degree of polymerization of the lower substrate”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue
Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829